DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted were considered by the examiner.
Claim Status
Claims 1-5 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20120074312 A1
Iida
CN 103756121 A
HU et al. hereinafter HU


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iida and HU.
With respect to claim 1, Iida discloses a method for detecting a residual crosslinking aid in a crosslinked resin molded body (Abstract: A method of quantitatively analyzing red phosphorus in a resin by the pyrolysis GCMS), the method comprising: 
a subject heating step in which a crosslinked resin molded body is heated at a temperature of 500°C or higher and 700°C or lower for a time of 3 seconds or more and 30 seconds or less [0033 and 0048] discloses the heating temperature and/or the thermal decomposition was performed at 6000C for 0.2 minutes); 
a subject analysis step in which gas chromatographic analysis is performed on a gas generated in the subject heating step (¶[0032] discloses in the pyrolysis GCMS measurement, first, the specimen is gasified by using a pyrolysis gas chromatograph); and 
a detection step in which an unreacted crosslinking aid is detected on the basis of a peak originating from a residual crosslinking aid in a chromatogram obtained in the subject analysis step (¶[0023-0025] discloses the performing of the step 3 enables the judgment as to whether the peak of the mass spectrum detected at the retention time corresponding to red phosphorus is derived from red phosphorus alone or is formed by including the peak of another substance. In other words, when the ratio of the peak heights does not lie in the determined range, the peak of the mass spectrum is formed by including the peak of another substance).
Iida discloses all the claimed subject matter except disclosing the phosphorus in a resin is the crosslinking aid.
HU related from flame retardant polyolefin material discloses the cross linked polyolefin material consists of red phosphorus.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iida with the teachings of HU so that Iida’s red phosphorus to be considered as a crosslinking aid as disclosed in HU’s invention, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
With respect to claim 2, Iida and HU disclose the method for detecting a residual crosslinking aid according to claim 1 above. Iida is silent about the crosslinking aid is a monomer or oligomer having two or more double bonds other than aromatic rings in its structure. However, it would have been an obvious matter of design choice to crosslinking aid is a monomer or oligomer having two or more double bonds other than aromatic rings in its structure, since Applicant has not disclosed that using crosslinking aid as disclosed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the resin disclosed in Iida invention.
With respect to claim 3, Iida and HU disclose the method for detecting a residual crosslinking aid according to claim 1 above. HU further discloses the crosslinking aid is triallyl cyanurate or trimethylol propane triacrylate (¶[0012] discloses polyfunctional crosslinking agent is selected from triallyl cyanurate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iida with the teachings of HU so that the crosslinking aid is triallyl cyanurate as disclosed in HU’s invention for the predicable benefit of improving the reliability of the detection process.
With respect to claim 4, Iida and HU disclose the method for detecting a residual crosslinking aid according to claim 1 above. Hu further discloses the crosslinked resin molded body has, as a main component, a polyamide, polyolefin, polyester, olefin-based resin, ester-based resin, styrene-based resin, fluororesin, or vinyl chloride resin (¶[0012-0013] discloses the polyfunctional crosslinking agent is selected from triallyl cyanurate, triallyl isocyanate urine acid triene propyl ester).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iida with the teachings of HU so that the crosslinking aid is ester-based resin as disclosed in HU’s invention for the predicable benefit of improving the reliability of the detection process.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references separately or in combination do not appear to teach a standard heating step in which the crosslinking aid alone is heated under the same conditions as those in the subject heating step; and a standard analysis step in which chromatographic analysis is performed on a gas generated in the standard heating step, wherein, in the detection step, among peaks in the chromatogram obtained in the subject analysis step, a peak with a retention time equal to a retention time of a peak originating from the crosslinking aid in a chromatogram obtained in the standard analysis step is considered as the peak originating from the residual crosslinking aid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861           


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861